Citation Nr: 1750030	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  16-60 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received with respect to the claim of entitlement to service connection for pes planus.

2.  Whether new and material evidence has been received with respect to the claim of entitlement to service connection for plantar fasciitis (claimed as bilateral heel spur).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Marine Corps from July 1975 to February 1978.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of a U.S. Department of Veterans Affairs (VA) Regional Office (RO), which denied the claims for service connection for pes planus and for plantar fasciitis because the evidence submitted for each claim was not new and material.  The appellant timely appealed the June 2015 decision with a notice of disagreement received by VA in the same month.  After the RO issued a statement of the case in October 2016 (mailed in November 2016), the appeal was perfected with the appellant timely filing a substantive appeal in December 2016.


FINDING OF FACT

The Board has been notified that the appellant died in September 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.S. § 7104(a) (LexisNexis 2016); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.S. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.S. § 5121A; 38 C.F.R. § 3.1010(b).  
A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  38 U.S.C.S. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).


ORDER

The appeal is dismissed.




		
Paul Sorisio
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


